EXAMINER'S AMENDMENT & REASONS FOR ALLOWANCE

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

5. (Currently Amended) [[A]] The door lock according to claim 1, wherein the switch comprises two or more terminals intended to be connected to a control unit of a domestic appliance for providing to said control unit a signal indicating a state of door closed and locked.

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the door lock of independent claim 1 comprising, inter alia, a trigger element carried by a cam support and/or a base plate and having a first projection for stopping a locking slider, and wherein a cam has a first protrusion comfigred to disengage the trigger element from the locking slider when the cam is in an end position opposite a hook release position, and wherein in a condition where the trigger element is disengaged from the locking slider, the locking slider is configured to rotate beyond the cam locking position and to push the locking pin towards the unlocking position by means of a second protrusion; and wherein: a first spring having a bi-stable function biases elastically the rotatable cam towards the two stable end positions around a first axis; the cam being held by the first spring in the first of the two stable end positions when it is in the hook release position; the cam being held by the first spring in the hook holding position intermediate between the two stable end positions when the hook is engaged in the cam; the cam being held by the first spring in the second of the two stable end positions which is opposite the hook release position, beyond the hook holding position; a second spring cooperates with the locking slider to elastically bias the locking slider rotatably with respect to the cam support from a cam unlocking position towards and beyond a cam locking position around a second axis being transverse with respect to the first axis; the trigger element being movable between a stop position, wherein a projection of the locking slider abuts under the elastic force of the second spring against the first projection to form a stop for the locking slider in its locking position, corresponding to a locking position of the door with the cam in the hook holding position, and a release position, wherein the first projection of the trigger element is disengaged from the projection of the locking slider to allow the locking slider under the action of the second spring to rotate further around the second axis beyond its locking position, whereby by this further rotation of the locking slider the second protrusion carried by the locking slider comes into contact with the locking pin to push it into its unlocking position, leading to an opening of the switch to signal an unlocked state of the door; whereby the first protrusion of the cam disengages the trigger element from its stop position into its release position when the cam is biased into the second stable end position opposite the hook release position by the force of the first spring, such condition being caused by a breakage of the hook and/or the cam or by a rotation of the cam in the absence of the hook. 
This novel and non-obvious invention provides a door lock for appliances having a safety function that prevents closure of the switch associated with the locking pin in the event of a hook or cam break or when the cam is rotated to the end position in the absence of the hook (see Applicant’s specification at p. 2, ll. 1-4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711